Citation Nr: 1208227	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-11 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for benign paroxysmal positional vertigo.

2.  Entitlement to a compensable initial rating for a left scapular strain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The Veteran served on active duty from November 1981 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2006 and October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

In this case, the Veteran was provided a pre-discharge VA examination in August 2006 at which time she was noted by history to have experienced vertigo daily for the past six years that was provoked by any movement.  She indicated that in recent years there had been nausea when the vertigo was most severe, but not vomiting, tinnitus, or hearing loss. A September 2006 VA general medical examination report also indicates that vertigo was an active problem for the Veteran, but the report does not contain any discussion of the history or current symptoms of the Veteran's vertigo.  In addition, a September 2007 VA examination report is silent with respect to the Veteran's vertigo.  Thus, the relevant VA examination findings are from prior to the Veteran's discharge from service, are over five years old, and are not sufficient to determine whether the Veteran experiences occasional staggering or more than occasional dizziness due to her vertigo, which are the criteria for the next higher rating of 30 percent. See 38 C.F.R. § 4.7, Diagnostic Code 6204.  Therefore, the Board finds that an additional examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected benign paroxysmal positional vertigo.  

The Board also notes the September 2007 VA examiner had indicated that the Veteran's primary care physician had attributed her left shoulder disability to her neck.  However, it does not appear that the corresponding private medical records of are associated with the claims file.  Therefore, the RO should attempt to obtain and associate with the claims file any outstanding records.

In addition, the September 2007 VA examiner diagnosed the Veteran as having a "left frozen shoulder," and opined that "ongoing symptoms are likely secondary to this."  The examiner noted that the Veteran had pain on motion, pain on motion against resistance, and pain on repeated movement of the shoulder; however, he did not indicate to what extent the Veteran's limitation of motion or functional abilities were affected by these symptoms.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995) (an evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities).  Therefore, an additional VA examination and medical opinion are necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 (VA examination reports-corrective action).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should requested that the Veteran identify all VA and private health care providers who have treated her vertigo or left scapular strain disabilities from September 2006 to the present.  

(a)  After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies.  

(b)  The records sought should include all potentially relevant treatment records from Dr. Z.A. (see single treatment record submitted by Veteran that was dated in February 2007) from September 2006 to the present.
 
(c)  With respect to private medical evidence, the Veteran should also be advised that she may alternatively obtain the records on her own and submit them to the RO/AMC.

2.  Once all available relevant medical records have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected benign paroxysmal positional vertigo.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected vertigo. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate how frequently the Veteran experiences dizziness and state whether the Veteran has occasional staggering.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected left scapular strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left scapular strain. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state which hand is dominant.  He or she should also indicate whether the Veteran has nonunion of the clavicle or scapula with or without loose motion or dislocation of the clavicle or scapula.  In addition, the examiner should state whether there is any impairment of the humerus, and if so, he or she should provide the findings necessary to evaluate such impairment.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  To the extent possible, any additional functional limitation should be expressed as limitation of motion of the shoulder in degrees.  Specifically, after determining the range of motion of the left shoulder, the examiner should opine whether there is any additional functional loss (to include loss of motion) due to pain or flare-ups of pain supported by adequate objective findings, or weakness on movement, excess fatigability, or incoordination. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until she is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


